DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 04/01/2022 have been entered and carefully considered with respect to claims 1 – 20, which are pending in this application. Claims 1-7, 9-12, 14, 15, and 17-20 are currently amended.. No claims were cancelled. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 8 - 10:
	According to Applicant, coding efficiency can be improved, for example, as compared to the fixed length coding where 2 bits are used. The recited mathematical operations (e.g., determining a variable value equal to a difference of the coded value and a predetermined constant value and determining the selected CTU size by applying the determined variable value in an exponential function) in Claim 1 are specifically engineered to obtain one of the three CTU sizes from the coded value (e.g., 0, 1, or 2).7 Thus, the determining steps coupled with the truncated unary coding to code one of the three values improve coding efficiency and represent novel features which distinguish Claim 1 from Zhao. Independent Claims 9 and 17 (and all associated dependent claims), although differing in scope and statutory class, patentably define over Zhao at least for reasons analogous to the reasons stated above for the patentability of Claim 1. Thus, it is submitted that independent Claims 1, 9, and 17 (and all associated dependent claims) patentably define over the applied references.
Consequently, in view of the present amendments and in light of the above discussion, the outstanding grounds for rejections are believed to have been overcome. The application as amended herewith is believed to be in condition for formal allowance. Early and favorable action to this effect is requested.
 Response to Applicant’s arguments
 Examiner disagrees with Applicant’s assessment of the rejection in view of the amendments and the remarks as indicated in Applicant’s rebuttal. 
With the introduction of a new reference from the prior art, Rosewarne et al. ((US 2019/0124366 A1), Examiner maintains the rejection of the pending claims in their amended state.: 
 Though, Zhao appears to be deficient about the feature of: “reconstructing samples in the pictures based on the selected CTU size, but with the constraint: wherein the coded value is one of three values corresponding to the three CTU sizes, and the three values are 0, 1, and 2, Rosewarne, however, suggests those features. (See Rosewarne, Pars. 0111 – 0114: specification of CTU sizes based on hierarchical quad-tree subdivision of a frame or picture; coding unit sizes indicated with values of 0, 1, 2 ; using in HEVC standard coding tree units (CTUs) having sizes such as 32x32, 64×64 or even larger sizes of 128×128 samples; See also Par. 0137: reconstruction process) 
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is maintained as follows.  

 	
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim Rejections - 35 USC § 103

8.    Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2019/0124366 A1), hereinafter “Zhao,” in view of Rosewarne et al. (US 20150334405 A1), hereinafter “Rosewarne.” 

	In regard to claim 1, Zhao discloses: a method for video decoding in a decoder, (See Zhao, Pars. 0038, 0056, and 0067: decoding method) comprising: 
 	receiving coded information of pictures in a coded video sequence, the coded information including a coding tree unit (CTU) size information that indicates a CTU size selected for the pictures from the CTU sizes, the CTU size information being encoded using a truncated unary coding; (Par. 0016 and 0027: a video encoder may select a CTU size; Par. 0027 and Par. 0032: syntax elements may be entropy coded according to an entropy encoding technique. (a binarization process may be performed on syntax elements as part of an entropy coding process, and is a lossless process and may include one or a combination of coding techniques such as: unary coding, truncated unary coding, truncated Rice coding), Par. 0016: Video content typically includes video sequences comprised of a series of frames...Coding Tree Unit (CTU) structure where a picture may be split into CTUs of equal size and each CTU may include Coding Tree Blocks (CTB) having 16x16, 32x32, or 64x64 luma samples) 
 	determining the selected CTU size 0016, 0027 and 0047; i.e., determining the selected CTU size as indicated above, since a video encoder may signal a value indicating a particular allowed quantization group size that is used for a CTU) and 
reconstructing samples in the pictures based on the selected CTU size. (Zhao, Par. 0062: reconstruct a video block using one or more of the intra prediction coding techniques describe herein. Inter prediction processing unit 710 may receive inter prediction syntax elements..., video decoder 700 may be configured to generate reconstructed video data according to one or more of the techniques described herein)
 	Zhao suggests the feature of: determining, based on a coded value corresponding to the CTU size information, a variable value equal to a difference of the coded value and a predetermined constant value; (See Zhao’s teaching of those features in the following disclosures in Pars. 0015, 0027 - 0028, and 0083}; teaching of: determining the selected CTU size based on the coded value in Pars. 0016, 0027 - 0029, and 0032; - Pars. 0024, 0039, 0056 and 0061 relate to generating residuals which involve a feature similar to a variable value equal to a difference of the coded value and a predetermined constant value) determining the selected CTU size by applying the determined variable value in an exponential function. (Application specifications stipulate that a processing circuitry can determine the selected CTU size to be of a particular value including an exponential function. The processing circuitry is thus the means to determine a selected CTU size to be an expression in terms of the exponential function. Those features do not result in allowable subject matter, since they merely represent the application of predetermined values expressed in terms of an exponential function, which a common technique well known in the art. The added limitations are thus self-explanatory and do not amount to novel features which distinguish Claim 1 limitations from the disclosure of the Zhao’s reference.) 
Zhao appears to be deficient about the feature of: “reconstructing samples in the pictures based on the selected CTU size, but with the constraint: wherein the coded value is one of three values corresponding to the three CTU sizes, and the three values are 0, 1, and 2
Rosewarne, however, suggests those features. (See Rosewarne, Pars. 0111 – 0114: specification of CTU sizes based on hierarchical quad-tree subdivision of a frame or picture; coding unit sizes indicated with values of 0, 1, 2 ; using in HEVC standard coding tree units (CTUs) having sizes such as 32x32, 64×64 or even larger sizes of 128×128 samples; See also Par. 0137: reconstruction process; Par. 0149: truncated unary binarization process)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Zhao and Rosewarne, before him/her, to apply the disclosures of both references to implement a method for video decoding using a processing circuitry that can determine the selected CTU size to be of a particular value, the selected CTU being of a size expressed in terms of an exponential function. Doing so can substantially reduce the amount of data required for coding MV, thereby removing redundancy and increasing compression.
	In regard to claim 2, Zhao discloses: the method of claim 1, wherein the three CTU sizes are 32, 64, and 128, and the selected CTU size is 32indicating each of the pictures has 32x32, 64x64, or 128x128 luma samples, respectively. (See Zhao’s teaching of selected CTU size as indicated in the above limitation in Pars. 0016 and 0027; See also related in information in rationale applied to rejection of claim 1 as analyzed above).  
	In regard to claim 3, Zhao discloses: the method of claim 2, further comprising: determining, based on the CTU size information encoded using the truncated unary coding, the coded value from a bit string in the coded information, a maximum number of bits in the bit string being 2, the coded value being 0 when the bit string is 0, the coded value being 1 when the bit string is 10, and the coded value being 2 when the bit string is 11. (Zhao teaches the additional limitations appended to Claim 2 to make up Claim 3, in the following disclosures in Pars. 0016, 0027 - 0029, and 0032); and determining the selected CTU size based on the coded value. (See again in Pars. 0016, 0027 - 0029, and 0032: teaching of determining the selected CTU; See also Rosewarne, Pars. 0306 - 0309).
	In regard to claim 4, Zhao discloses: the method of claim 3, wherein the determining the selected CTU size comprises: determining that the selected CTU size is 128, 64, [[and]] or 32 in a case that the coded value is 0, 1, [[and]] or 2, respectively. (The additional limitations to Claim 3 to make up Claim 4 is taught by Zhao Pars. 0016, 0027 - 0029, and 0032; See also Rosewarne as applied in rationale for rejection of claim 1)
	In regard to claim 5, Zhao discloses: the method of claim 4, wherein the predetermined constant value is an odd prime number; and the determining that the selected CTU size is 128, 64, [[and]] or 32 includes determining the selected CTU size to be 2CtbLog2SizeY the variable value being CtbLog2SizeY. (See Zhao’s teaching of the above limitations related to the feature of the selected CTU size been 128, 64, and 32, and the determining the selected CTU size to be as indicated above. (See Zhao, Pars. 0027, 0032, 0041 - 0042, and 0047); See further rationale applied to rejection of Claim 1, in regard to the expression of the selected CTU size)

	In regard to claim 6, Zhao discloses: the method of claim 3, wherein the predetermined constant value is 7, the determining the variable value includes determining the variable value to be (7 - the coded value), and the determining the selected CTU size includes determining the selected CTU size to be 2CtbLog2SizeY, the variable value being CtbLos2SizeY. (Pars. 0016, 0027 - 0029, and 0032; - Zhao teaches wherein the determining the selected CTU size comprises: determining that the selected CTU size as depicted above)
	In regard to claim 7, Zhao discloses: the method of claim [[6]] 3, wherein 3 AFDOCS/25562685.2Application No. 16/941,193 Reply to Office Action of November 2, 2021, and Advisory Action of March 15, 2022 the determining the variable value includes determining the variable value to be a sum of the coded value and 5; and the determining [[that]] the selected CTU size 2CtbLog2SizeY the variable value being CtbLog2SizeY. (See Zhao, Pars. 0027, 0032, 0045, and 0047, which disclose the teaching of determining that the selected CTU size is as depicted above; See further rationale applied to rejection of Claim 1, in regard to the expression of the selected CTU size)
	In regard to claim 8, Zhao discloses: the method of claim 1, wherein the coded information is in a sequence parameter set header for the coded video sequence. (See Zhao, Pars. 0032, and 0041: disclosure of the teaching of coded information in a sequence parameter set header for coded video sequence) 	In regard to claim 9, Zhao discloses: apparatus for video decoding, comprising: processing circuitry configured to: receive coded information of pictures in a coded video sequence, the coded information including a coding tree unit (CTU) size information that indicates a CTU size selected for the pictures from three CTU sizes, the CTU size information being encoded using a truncated unary coding; determine, based on a coded value corresponding to the CTU size information, a variable value equal to a difference of the coded value and a predetermined constant value; determine the selected CTU size by applying the determined variable value in an exponential function; and reconstruct samples in the pictures based on the selected CTU size, wherein the coded value is one of three values corresponding to the three CTU sizes, and the three values are 0, 1, and 2. (See rationale applied to rejection of Claim 1 on the basis of Zhao, Pars. 0038, 0056, and 0067; - Claim 9 is an apparatus drawn to the method of Claim 1) 	In regard to claim 10, Zhao discloses: the apparatus of claim 9, wherein the three CTU sizes are 32, 64, and 128, and the selected CTU size is 32indicating each of the pictures has 32x32, 64x64, or 128x128 luma samples, respectively. (See Zhao’s teaching in Pars. 0016 and 0027, of selected CTU size as indicated in the above limitation; - Claim 10 is an apparatus drawn to the method of Claim 2)
In regard to claim 11, Zhao discloses: the apparatus of claim 10, wherein the processing circuitry is configured to: determine, based on the CTU size information encoded using the truncated unary coding, the coded value from a bit string in the coded information, a maximum number of bits in the bit string being 2, the coded value being 0 when the bit string is 0, the coded value being 1 when the bit string is 10, and the coded value being 2 when the bit string is 11.(Claim 11 is an apparatus drawn to the method of Claim 3 and is thus rejected on the same grounds as those evoked for Claim 3)  	In regard to claim 12, Zhao discloses: the apparatus of claim 11, wherein the processing circuitry is configured to: determine that the selected CTU size is 128, 64, [[and]] or 32 in a case that the coded value is 0, 1, [[and]] o 2, respectively. (Claim 12 is an apparatus drawn to the method of Claim 4 and is thus rejected on the same grounds as those evoked for Claim 4)  	In regard to claim 13, Zhao discloses: the apparatus of claim 12, wherein the predetermined constant value is an odd prime number; and the processing circuitry is configured to: determine the selected CTU size to be 2CtbLog2SizeY the variable value being CtbLog2SizeY. (See Zhao, Pars. 0027, 0032, 0041 - 0042, and 0047, as cited for Claim 5, upon which Claim 13 is drawn; See further rationale applied to rejection of Claim 1, in regard to the expression of the selected CTU size)

In regard to claim 14, Zhao discloses: the apparatus of claim 11, wherein the predetermined constant value is 7, and the processing circuitry is configured to. determine the variable value to be (7 - the coded value), and 5 AFDOCS/25562685.2Application No. 16/941,193 Reply to Office Action of November 2, 2021, and Advisory Action of March 15, 2022 determine the selected CTU size to be 2CtbLog2SizeY the variable value being CtbLog2SizeY. (Refer to rationale applied to rejection of Claim 6, on the basis of Zhao, Pars. 0016, 0027 - 0029, and 0032 as related to the teaching of the determining the selected CTU size comprising: determining that the selected CTU size is as depicted as above)
	In regard to claim 15, Zhao discloses: the apparatus of claim [[14]] 11, wherein the processing circuitry is configured to: determine the variable value to be a sum of the coded value and 5; and determine the selected CTU size to be 2CtbLog2SizeY the variable value being CtbLog2SizeY. (See Zhao, in Pars. 0027, 0032, 0045, and 0047, as cited for Claim 7 for the teaching of determining that the selected CTU size is as depicted in above limitations of the instant claim; See further rationale applied to rejection of Claim 1, in regard to the expression of the selected CTU size)	In regard to claim 16, Zhao discloses: the apparatus of claim 9, wherein the coded information is in a sequence parameter set header for the coded video sequence. (Refer to rationale applied to rejection of Claim 8, on the basis of Zhao, Pars. 0016, 0027 - 0029, and 0032 as related to the teaching of the determining the selected CTU size comprising: determining that the selected CTU size is as depicted as above)	In regard to claim 17, Zhao discloses: a non-transitory computer-readable storage medium storing a program executable by at least one processor to perform: receiving coded information of pictures in a coded video sequence, the coded information including a coding tree unit (CTU) size information that indicates a CTU size selected for the pictures from three CTU sizes, the CTU size information being encoded using a truncated unary coding; determining, based on a coded value corresponding to the CTU size information, a variable value equal to a difference of the coded value and a predetermined constant value; determining the selected CTU size by applying the determined variable value in an exponential function; and reconstructing samples in the pictures based on the selected CTU size, wherein the coded value is one of three values corresponding to the three CTU sizes, and the three values are 0, 1, and 2. (See rationale applied to rejection of Claim 1 on the basis of Zhao, Pars. 0038, 0056, and 0067; - Claim 17 is a non-transitory computer-readable storage medium storing a program executable by at least one processor to perform: similar functions as the method of Claim 1 or the apparatus of Claim 9)
  	In regard to claim 18, Zhao discloses: the non-transitory computer-readable storage medium of claim 17, wherein the three CTU sizes are 32, 64, and 128, and the selected CTU size is 32indicating each of the pictures has 32x32, 64x64, or 128x128 luma samples, respectively. (See Zhao’s teaching of selected CTU size as indicated in the above limitation in Pars. 0016 and 0027; - Claim 18 stands for the non-transitory computer-readable storage medium of claim 17, wherein the selected CTU size is as described in the above limitation, and is drawn to the method of Claim 2 or the apparatus drawn to the method of Claim 10)

In regard to claim 19, Zhao discloses: the non-transitory computer-readable storage medium of claim 18, wherein the program is to perform: determining, based on the CTU size information encoded using the truncated unary coding, the coded value from a bit string in the coded information, a maximum number of bits in the bit string being 2, the coded value being 0 when the bit string is 0, the coded value being 1 when the bit string is 10, and the coded value being 2 when the bit string is 11.(Claim 19 is the non-transitory computer-readable storage medium of claim 18, drawn to the method of Claim 3 and is thus rejected on the same grounds as those evoked for Claim 3) 

In regard to claim 20, Zhao discloses: the non-transitory computer-readable storage medium of claim 19, wherein the determining the selected CTU size comprises determining that the selected CTU size is 128, 64, [[and]] or 32 in a case that the coded value is 0, 1, [[and]] or 2, respectively. (Claim 20 is a non-transitory computer-readable storage medium as in Claim 19 and is drawn to the method of Claim 4 and is thus rejected on the same grounds as those evoked for Claim 4)


References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Wang et al. (US 20180324420 A1) teaches SYSTEMS AND METHODS FOR CODING IN SUPER-BLOCK BASED VIDEO CODING FRAMEWORK-.
		Lim et al. (US 20190297325 A1) teaches IMAGE ENCODING/DECODING METHOD AND RECORDING MEDIUM THEREFOR.
		Du et al. (US 20210051347 A1) teaches METHOD AND APPARATUS FOR VIDEO CODING.
		Rosewarne et al. (US 20180084284 A1) teaches METHOD, APPARATUS AND SYSTEM FOR ENCODING AND DECODING VIDEO DATA.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487